Case 5:16-cv-10444-JEL-MKM ECF No. 1255-3 filed 09/08/20          PageID.39383     Page 1 of
                                      39



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

  ________________________________

  In re FLINT WATER CASES
                                                  Civil Action No. 5:16-cv-10444-JEL-
                                                  MKM (consolidated)

                                                  Hon. Judith E. Levy
                                                  Mag. Mona K. Majzoub
  _________________________________

                              CONFIDENTIALITY ORDER

        WHEREAS parties to one or more of these federal Flint Water Cases may

  seek discovery or disclosure of documents, information, or other materials that

  contain     non-public,    confidential,   competitively   sensitive,   or   proprietary

  information (hereinafter called “Confidential Material”) of other parties or of non-

  parties;

        WHEREAS a confidentiality order should be entered at this time to limit

  appropriately the use and disclosure that may be made of such Confidential

  Material;

        WHEREAS the following provisions will appropriately balance the need for

  protection of Confidential Material with the public interest in access to information

  relevant to litigation arising out of alleged contamination of the City of Flint

  municipal water supply that began in 2014; and


                                              1
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-3 filed 09/08/20          PageID.39384     Page 2 of
                                      39



        WHEREAS the Court has found based on the parties’ submissions and its

  own experience to date with the federal Flint Water cases, in accordance with Fed.

  R. Civ. P. 26(c) and E.D. Mich. L.R. 26.4, that there is good cause for entry of a

  confidentiality order in the form proposed to protect the parties’ legitimate privacy

  and confidentiality interests as well as, potentially, those of non-parties, and also to

  simplify and expedite proceedings in this complex litigation, it is hereby

  ORDERED as follows:

        1.     Limitation on Use of Protected Material.

        All documents, other materials, and information that are produced in

  response to discovery requests served in any of the federal Flint Water Cases, or in

  response to court orders entered in any of the federal Flint Water Cases, or in any

  of the federal Flint Water Cases pursuant to any disclosure provision in the Federal

  Rules of Civil Procedure or the Local Rules of this Court, or by stipulation in any

  of the federal Flint Water Cases, and which is designated in accordance with this

  Order as “Confidential” or “Highly Confidential – Attorneys’ Eyes Only”

  (hereinafter called “Protected Material”) shall be used solely for the prosecution or

  defense of the federal Flint Water Cases, or for the prosecution or defense of Flint

  Water Cases pending in the Genesee County Circuit Court and consolidated for

  pretrial handling under that court’s Docket No. XX-XXXXXXX-NO or in the Michigan

  Court of Claims (hereinafter called the “State Flint Water Cases”), except to the


                                             2
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-3 filed 09/08/20             PageID.39385   Page 3 of
                                      39



  extent the document, other material, or information already is or later becomes

  publicly available without any intentional or unintentional violation of this Order

  having contributed to its public availability. No party or non-party bound by this

  Order        may     designate   documents,   other   materials,   and   information   as

  “Confidential” or “Highly Confidential – Attorneys’ Eyes Only” unless the party

  or non-party in good faith believes the document, other material, or information

  satisfies the requirements for those designations that are described in ¶¶ 5, 6, or 7

  of this Order.

          2.         Purpose of the Order.

          To preserve the legitimate privacy and confidentiality interests of parties and

  non-parties who produce Protected Material, this Order establishes procedures for

  disclosing Protected Material to parties in federal Flint Water Cases and to certain

  other persons to whom disclosure may be necessary for proper and efficient

  prosecution or defense of federal Flint Water Cases; imposes obligations on such

  persons as are appropriate to protect the Protected Material from use or disclosure

  for purposes other than prosecution or defense of these federal Flint Water Cases

  or of State Flint Water Cases; and prescribes a procedure by which persons who in

  good faith believe specific Protected Materials do not deserve the protection or

  level of protection they are designated to receive may challenge such designations.




                                                3
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-3 filed 09/08/20        PageID.39386    Page 4 of
                                      39



        3.     Materials Covered.

        This Order applies to all Confidential Material that is produced in response

  to discovery requests served in any of the federal Flint Water Cases, or in response

  to court orders entered in any of the federal Flint Water Cases, or in any of the

  federal Flint Water Cases pursuant to any disclosure provision in the Federal Rules

  of Civil Procedure or the Local Rules of this Court, or by stipulation in any of the

  federal Flint Water Cases. It applies to such Confidential Material whether the

  Confidential Material is a document, a deposition or other out-of-court testimony, a

  multimedia audio/visual file such as a voice or video recording, a discovery

  response, or electronically stored information (hereinafter called “ESI”); and it

  shall apply not only to the document, transcript, multimedia audio/visual file,

  discovery response, or ESI that is actually produced, but also to the information in

  it.

        4.     Persons Bound.

        This Order is binding on all parties to federal Flint Water Cases as well as

  their respective attorneys, agents, representatives, officers, and employees and

  others identified elsewhere in this Order. It is also binding on non-parties to the

  action to the extent such non-parties are made subject to the Order by ¶¶ 8(c)(ii) or

  23 or have executed a written agreement to be bound substantially in the form

  attached to this Order as Exhibit A or Exhibit B. Nothing in this Order shall limit


                                           4
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-3 filed 09/08/20         PageID.39387     Page 5 of
                                      39



  the use or disclosure of Protected Material by the party or other person who

  produces it, but disclosure by that party or other person of Protected Material in a

  way that causes it to become public will cause it to lose its protection under this

  Order. “Person,” as used in this Order, means not only natural persons but also all

  business entities, government entities, and institutions and associations of all kinds.

  As used in this Order, “producing party” means any party or other person that

  designates Protected Material pursuant to this Order.

        5.     Requirements for Designation as “Confidential.”

        The designation “Confidential” shall be used only with respect to

  Confidential Material that the producing party believes, in good faith: (a) contains

  private,   non-public,   confidential,    competitively-sensitive,    or   proprietary

  information that is not readily ascertainable through lawful means by the public,

  (b) that if disclosed publicly would likely cause oppression, competitive

  disadvantage, infringement of privacy rights established by statute or regulation, or

  infringement of confidentiality requirements established by statute or regulation

  with respect to government purchasing or other operations, or (c) that if used for

  purposes other than those authorized by this Order could cause oppression or

  competitive disadvantage.




                                            5
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-3 filed 09/08/20        PageID.39388    Page 6 of
                                      39



        6.     Requirements for Designation as “Highly Confidential – Attorneys’
               Eyes Only.”

        The designation “Highly Confidential – Attorneys’ Eyes Only” shall be used

  only with respect to Confidential Material that meets the requirements of ¶ 5 of this

  Order and, in addition, is highly sensitive proprietary information for which, in

  practical terms, there is substantial reason to believe the protections prescribed by

  this Order for Protected Material designated only “Confidential” will be inadequate

  to prevent use of the Protected Material for commercial purposes not permitted by

  this Order. For illustrative purposes only, and without intending or attempting to

  be comprehensive, such material might include current financial or business

  planning information; recent, current, and projected future financial performance

  data; recent and current customer lists; recent, current, and future marketing plans;

  planning information for future products and services; and projected future

  business development plans and strategies.

        7.     Parties’ Designation of Protected Material Produced by Others.

        Any party may designate “Confidential” or “Highly Confidential –

  Attorneys’ Eyes Only” Confidential Material produced by another party or by a

  non-party if the Confidential Material (a) originated from the designating party or

  was generated on behalf of the designating party, or (b) contains Confidential

  Material of the designating party, and (c) meets the requirements of ¶¶ 5 or 6. In

  the event a party makes such a designation, the designating party shall be deemed
                                           6
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-3 filed 09/08/20        PageID.39389     Page 7 of
                                      39



  the producing party for purposes of this Order. Failure to designate Confidential

  Material produced by another party or a non-party pursuant to this paragraph at or

  before the time such Confidential Material is produced shall not constitute a waiver

  of the designating party’s right to make such a designation at a later time, so long

  as the designation is made at the earliest practical time.

        8.     Manner of Designating Protected Material.

        Confidential Material may be designated “Confidential” or “Highly

  Confidential – Attorneys’ Eyes Only” in the following ways:

        (a)    A producing party may designate documents that are produced in hard

  copy or in electronic copies by marking the first page and each subsequent page

  that contains Confidential Material with, as appropriate, the legend “Confidential”

  or “Highly Confidential – Attorneys’ Eyes Only.” The appropriate designation

  shall, to the extent practical, be placed on the document so as not to obscure any

  information contained in the document and close to any Bates number assigned to

  the document by the producing party. Pages of a document that do not meet the

  standards of ¶¶ 5 or 6 of this Order, except for the first page of the document, shall

  not be marked as described in this paragraph.

        (b)    A producing party may designate written discovery responses or

  written disclosures that are made pursuant to court order or provisions of the

  Federal Rules of Civil Procedure or this Court’s local rules by marking the first


                                             7
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-3 filed 09/08/20      PageID.39390    Page 8 of
                                      39



  page and each subsequent page that contains Confidential Material with, as

  appropriate, the legend “Confidential” or “Highly Confidential – Attorneys’ Eyes

  Only.”      Unless it is impractical to do so, specific responses or disclosures

  containing Confidential Material shall be separated from responses that contain

  only non-confidential material and shall be collected in a separate addendum to the

  set of responses or disclosure, so that to the extent possible responses or

  disclosures that do not deserve the protection of this Order may be freely and

  easily used and disclosed. When a single page marked “Confidential” or “Highly

  Confidential – Attorneys’ Eyes Only” contains responses that satisfy the

  requirements for one of those designations but also responses that do not satisfy

  those requirements, the non-confidential responses shall be conspicuously

  identified as non-confidential.

        (c)     (i)   In the case of depositions, counsel for a producing party may

  designate testimony as “Confidential” or “Highly Confidential – Attorneys’ Eyes

  Only” by identifying it as such on the record at or about the time the testimony is

  given. With respect to deposition exhibits, counsel for a producing party may

  designate such exhibits, or portions of them, as “Confidential” or “Highly

  Confidential – Attorneys Eyes’ Only” by identifying them as such on the record at

  or before the conclusion of the deposition, provided, however, that no such




                                           8
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-3 filed 09/08/20         PageID.39391     Page 9 of
                                      39



  designation need be made with respect to exhibits that have previously been

  marked in a manner to make them Protected Material.

               (ii)    In the case of depositions, a non-party witness who is not an

  employee of a party, or the witness’s attorney, may designate testimony or exhibits

  as “Confidential” or “Highly Confidential – Attorneys’ Eyes Only” in the same

  manner described in subparagraph (c)(i). But in all cases where such designation

  is made by a non-party witness or the witness’s attorney, both the witness and his

  or her attorney shall be deemed to have accepted, by making the designation, all

  obligations created by this Order.

               (iii)   If no testimony is designated “Confidential” or “Highly

  Confidential – Attorneys’ Eyes Only” at a deposition, the deposition testimony and

  the transcript of it shall be presumed not to be Protected Material unless, at or

  before the close of the day’s testimony, a producing party’s attorney of record

  states on the record, consistent with Fed. R. Civ. P. 11, the party’s or the attorney’s

  good faith belief that testimony given at the deposition is likely to be protectable as

  “Confidential” matter, “Highly Confidential – Attorneys’ Eyes Only” matter, or

  both in accordance with the standards of ¶¶ 5 and 6 of this Order. If such an on-

  the-record-statement is made, all of the deposition testimony and the entire

  transcript shall be accorded the highest level of protection identified by such

  attorney for a period of fifteen (15) calendar days after the final transcript (that is


                                            9
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-3 filed 09/08/20        PageID.39392   Page 10
                                    of 39



 to say, not a draft transcript) is received by or becomes available to attorneys who

 made or joined in the statement. If, before expiration of such 15-day period, any

 attorneys who made or joined in the statement notify counsel of record for all other

 parties to the actions in which the deposition was taken of the pages and lines of

 deposition testimony that are “Confidential” or “Highly Confidential – Attorneys’

 Eyes Only,” then those pages and lines, but no other pages and lines, shall remain

 subject to the protection of this Order after the 15-day period has ended.

              (iv)   All transcripts of depositions at which testimony has been

 designated in accordance with subparagraph (c)(i) or (c)(ii) as “Confidential” or

 “Highly Confidential – Attorneys’ Eyes Only” shall be marked by the court

 reporter on the cover page with one or both of those designations and each page on

 which testimony appears that was identified as protectable at the deposition shall

 likewise be marked with one or both of those designations; but in making use of

 the deposition testimony and transcript the persons bound by this Order shall be

 limited in their use only of the testimony and portions of the transcript that was

 identified as protectable at the deposition.

              (v)    All transcripts of depositions at which the statement described

 in subparagraph (c)(iii) was made shall be marked by the court reporter on the

 cover page with one or both of those designations.         In the event no written

 designation of specific protectable testimony is provided in accordance with


                                           10
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-3 filed 09/08/20       PageID.39393    Page 11
                                    of 39



 subparagraph (c)(iii), persons bound by this Order may obliterate the designations

 placed on the cover page. In the event a written designation of specific protectable

 testimony is provided in accordance with subparagraph (c)(iii), all persons bound

 by this Order shall treat those pages and lines as required by this Order for

 Protected Material.

              (vi)     Deposition exhibits designated “Confidential” or “Highly

 Confidential – Attorneys’ Eyes Only” shall be marked as provided in ¶ 8(a).

              (vii) If testimony taken at an audiovisually-recorded deposition is

 designated “Confidential” or “Highly Confidential – Attorneys’ Eyes Only,” the

 videocassette, other videotape container, or disk on which the deposition was

 recorded shall be marked by affixing a label to it with the appropriate designation.

       (d)    To the extent protectable information is produced in a form rendering

 it impractical to label (including electronically stored information produced on

 electronic, magnetic, or other computer-readable media), the producing party may

 designate such information “Confidential” or “Highly Confidential – Attorneys’

 Eyes Only” by cover letter or by affixing to the media containing the protectable

 information a label containing the appropriate legend. If a person bound by this

 Order reduces computerized information that has been so designated to hard-copy

 form, that person shall mark the hard-copy form in the manner described in ¶ 8(a).

 Whenever any “Confidential” or “Highly Confidential – Attorneys’ Eyes Only”


                                          11
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-3 filed 09/08/20        PageID.39394    Page 12
                                    of 39



 computerized material is copied into another form, the person copying the material

 shall also mark those forms in the manner described in this ¶ 8.

       (e)    To the extent any person bound by this Order other than the producing

 party creates, develops, or otherwise establishes on any digital or analog machine-

 readable device, recording media, computers, discs, networks or tapes, or

 maintains for review on any electronic system material that contains information

 designated “Confidential” or “Highly Confidential – Attorneys’ Eyes Only” that

 person or its counsel shall take all necessary measures to assure that access to the

 electronic system and media containing such information is restricted to those

 persons who, by the terms of this Order, are permitted to have access to it.

       (f)    Documents, materials, and other information that are made available

 for inspection only shall be treated as “Highly Confidential – Attorneys’ Eyes

 Only” during the inspection. To the extent copies of any such materials are later

 provided to parties or to non-parties bound by this Order, however, the copies

 provided shall be marked in accordance with ¶¶ 8(a)-(d) of this Order and shall

 thereafter be accorded only such protection as provided by this Order for Protected

 Materials so marked.

       9.     Filing Protected Material.

       (a)    In connection with any court filing in which a party intends to reveal

 or submit Protected Material, the filing party shall initially file a redacted version


                                           12
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-3 filed 09/08/20          PageID.39395     Page 13
                                    of 39



 omitting the Protected Material, and shall serve both the redacted and an

 unredacted copy of the filing (hereinafter called “unredacted filing”) on counsel of

 record for all parties and the Court. If the court filing includes Protected Material

 designated by a non-party pursuant to this Order, the filing party will also serve on

 that non-party a copy of the filing with that non-party’s Protected Material

 unredacted. Notwithstanding the above, if the producing party is also the filing

 party, it may elect to not file the designated material redacted or under seal.

       (b)    Upon service of such unredacted filing, the producing party shall have

 fourteen (14) days to file a further motion to seal the Protected Material contained

 in the unredacted filing, identifying (in a manner that does not disclose the

 substance of the Protected Material) the specific pages, lines, words, and content of

 such filing that such party contends meet the standard for sealing from public view

 under applicable law. The motion shall be submitted to the Court via email or hard

 copy and served on counsel of record for all parties. The parties will have seven

 (7) days from the date the sealing motion is served to file a response. The response

 shall be submitted to the Court via email or hard copy and served on counsel of

 record for all parties. In the event no such motion to seal is filed, the original filing

 party shall re-file the complete, unredacted motion in the public record.




                                            13
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-3 filed 09/08/20        PageID.39396    Page 14
                                    of 39



        (c)    If a producing party does file a motion to seal all of the Protected

 Material in the unredacted filing, then no public filing of the Protected Material

 will be made unless ordered by the Court.

        (d)    If the producing party files a motion seeking to seal some, but not all,

 of the Protected Material in the unredacted filing, then the producing party shall be

 responsible for promptly providing the filing party with a version of the original

 filing in PDF format redacted so as to omit only the Protected Material that is the

 subject of its motion to seal, and the original filing party will file a “Modified

 Redacted Version” of the original redacted filing.

        (e)    If the Court grants some, but not all, of the relief requested by

 producing party in its motion to seal, then the producing party shall be responsible

 for promptly providing an “Amended Redacted Version” of the redacted filing or

 the Modified Redacted Version in Adobe PDF format reflecting the Court’s ruling,

 for filing by the original filing party.

        10.    Filing of Protected Material Under Seal.

        (a)    This Order does not itself authorize the filing of any documents under

 seal. Documents may be sealed only if authorized by a separate order of the Court.

 A party seeking to file under seal any paper or other matter must file and serve a

 motion that sets forth: (i) the authority for sealing; (ii) an identification and

 description of each item proposed for sealing; (iii) the reason that sealing each item


                                            14
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-3 filed 09/08/20        PageID.39397   Page 15
                                    of 39



 is necessary; (iv) the reason that a means other than sealing is not available or

 unsatisfactory to preserve the interest advanced by the movant in support of the

 seal; and (v) a memorandum of legal authority supporting the seal. See E.D. Mich.

 L.R. 5.3. The movant shall not file or otherwise tender to the Clerk any item

 proposed for sealing unless the Court has granted the motion. If a motion to seal is

 granted, the documents to be filed under seal shall, if possible, be filed

 electronically by the movant.

       11.   Use of Protected Material.

       (a)   Protected Material may only be used for the purpose of prosecuting or

 defending the federal Flint Water Cases and the State Flint Water Cases. It may

 not be used for any business, competitive, personal, private, or political purpose.

 Protected Material may not be sold or offered for sale. Protected Material may not

 be used for marketing, promotional, or advertising purposes.

       (b)   Notwithstanding the foregoing, nothing in this Order limits the use a

 producing party may make of its own Confidential Material. A producing party’s

 use of its Confidential Material in a way that causes it to become public, however,

 shall constitute a waiver of any earlier designation that party made of the

 Confidential Material as “Confidential” or “Highly Confidential – Attorneys’ Eyes

 Only.”




                                          15
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-3 filed 09/08/20       PageID.39398    Page 16
                                    of 39



       (c)    Subject to the provisions of ¶ 11(d) of this Order, nothing in this

 Order limits the use any party may make of Protected Material at trial or at any

 evidentiary hearing in a federal Flint Water Case or in a State Flint Water Case.

 The protection, if any, to be accorded to evidence offered at trial or at an

 evidentiary hearing and to counsels’ and witnesses’ references to such evidence at

 trials and evidentiary hearings shall be determined by the judicial officer presiding

 over the trial or evidentiary hearing.

       (d)    Any party who intends to disclose Protected Material at a public court

 proceeding shall make its best efforts to inform the Court and the producing party

 at least five (5) business days in advance of the anticipated disclosure date of the

 intended disclosure, but in any event shall provide sufficient advance notice to the

 Court and to the producing party to permit the Court to decide, before any

 disclosure has been made, what, if any, orders it should enter to protect the

 Protected Material from inappropriate use or disclosure.

       (e)    A producing party may designate portions of transcripts of trials and

 evidentiary hearings as “Confidential” or “Highly Confidential – Attorneys’ Eyes

 Only” by providing written notice to counsel of record for all parties of the

 designation and of the pages and lines subject to the designation. Such written

 notice must be provided no later than fifteen (15) calendar days after the final




                                          16
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-3 filed 09/08/20      PageID.39399    Page 17
                                    of 39



 transcript (that is to say, not a draft transcript) has been completed by the court

 reporter or other transcriptionist.

       (f)     Nothing in this Order is intended to prevent counsel for any party

 from rendering advice to his or her client with respect to the federal Flint Water

 Cases or the State Flint Water Cases or, in rendering such advice, from relying

 upon his or her examination and understanding of Protected Material; but in

 rendering such advice, counsel shall not disclose Protected Material to any person

 to whom disclosure is not permitted by this Order.

       12.     Disclosure of Confidential Information.

       (a)     Counsel of record for all parties and for non-parties bound by this

 Order are responsible for taking reasonable measures consistent with this Order to

 control access to and distribution of Protected Material designated “Confidential”

 that they receive.

       (b)     Access to Protected Material designated “Confidential” shall be

 limited to:

               (i)    This Court, the Genesee County Circuit Court, and the

 Michigan Court of Claims, clerks and other personnel of this Court, the Genesee

 County Circuit Court, and the Michigan Court of Claims, jurors, alternate jurors,

 and persons engaged in recording, taking, or transcribing proceedings at




                                          17
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-3 filed 09/08/20        PageID.39400     Page 18
                                    of 39



 depositions, trials, and hearings in a federal Flint Water Case or a State Flint Water

 Case.

              (ii)    Appellate courts handling appeals from orders or judgments

 entered in federal Flint Water Case or State Flint Water cases, clerks and other

 personnel of such appellate courts, and persons engaged in recording, taking,      or

 transcribing proceedings in such appeals.

              (iii)   Mediators and settlement masters appointed by the Court or

 retained by parties to federal Flint Water Cases or State Flint Water Cases, except

 that if a party is not participating in the mediation or other settlement proceedings

 being conducted by the mediator or other settlement master, Protected Material

 designated by that party may not be disclosed to the mediator or other settlement

 master unless and until the mediator or other settlement master has executed a

 written agreement in the form attached to this Order as Exhibit A.

              (iv)    Subject to ¶ 12(c), counsel of record for parties in the federal

 Flint Water Cases and State Flint Water Cases, as well as members of such

 counsel-of-record’s firms, associates at such firms, and paralegals, investigative

 employees, technical employees, and secretarial and clerical employees of those

 firms who are assisting counsel of record with a federal Flint Water Case or State

 Flint Water Case and who have a need for access to Protected Materials to provide

 such assistance adequately.


                                           18
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-3 filed 09/08/20      PageID.39401       Page 19
                                    of 39



             (v)    Subject to ¶ 12(c), attorneys employed in parties’ in-house legal

 departments, as well as paralegals, investigative employees, technical employees,

 and secretarial and clerical employees of those parties who are assisting in-house

 counsel with a federal Flint Water Case or State Flint Water Case and who have a

 need for access to Protected Materials to provide such assistance adequately.

             (vi)   Subject to ¶ 12(c), insurers who may be liable to satisfy all or

 part of a possible judgment against a defendant in a federal Flint Water Case or a

 State Flint Water Case or to indemnify or reimburse for payments made to satisfy

 such a judgment, as well as counsel for any such defendant and any such insurer as

 may be actually engaged in addressing coverage issues related to Flint Water Cases

 and who have a need for access to Protected Materials to provide their professional

 services adequately.

             (vii) Subject to ¶ 12(c), photocopying, document storage, data

 processing, document review, graphic production, jury research or trial

 management firms retained by parties or their counsel of record to assist them with

 federal Flint Water Cases or State Flint Water Cases and who have a need for

 access to Protected Materials to provide such assistance adequately.

             (viii) Subject to ¶ 12(c), contract attorneys and paralegals retained by

 parties’ counsel of record to assist them with federal Flint Water Cases or State




                                         19
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-3 filed 09/08/20         PageID.39402     Page 20
                                    of 39



 Flint Water Cases and who have a need for access to Protected Materials to

 provide such assistance adequately.

              (ix)   Subject to ¶ 12(c), experts, consultants, and expert consulting

 firms retained by counsel of record in connection with a federal Flint Water Case

 or State Flint Water Case to the extent reasonably necessary to enable the expert,

 consultant, or expert consulting firm to advise counsel of record with respect to

 federal Flint Water Cases or State Flint Water Cases, to prepare one or more

 written reports as required by Fed. R. Civ. P. 26(a), or to testify orally or in writing

 in a federal Flint Water Case or State Flint Water Case. Disclosures authorized

 under this subparagraph, however, shall be made only to the individual expert or

 consultant retained by the party or to such members, partners, independent

 contractors, other support personnel, or employees of the individual expert’s or

 consultant’s consulting firm who have a need for access to Protected Materials to

 perform the engagement adequately (hereinafter called “Expert Personnel”). The

 individual expert or consultant retained by the party or Expert Personnel may use

 Protected Material solely in connection with their work on federal Flint Water

 Cases or State Flint Water Cases. The individual expert or consultant and all

 Expert Personnel must, before receiving Protected Material, execute a Written

 Assurance in the form attached to this Order as Exhibit A. Expert Personnel may

 not include any person who, since January 1, 2017, has been an officer, director, or


                                           20
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-3 filed 09/08/20        PageID.39403       Page 21
                                    of 39



 employee of any party in a federal Flint Water Case or in a State Flint Water Case

 other than of the party who retains the expert, consultant, or consulting firm.

              (x)    In addition to employees in a party’s in-house legal department,

 current employees of the party who have personal knowledge with respect to the

 information contained in the Protected Material and: (i) with respect to the Veolia,

 LAN, and Rowe Parties and Plaintiffs, no more than three officers, directors, or

 employees who are charged with responsibility for making         decisions    dealing

 directly with the party’s prosecution, defense, or resolution of federal Flint Water

 Cases or State Flint Water Cases; and (ii) with respect to the Government Parties,

 officers, elected officials, or employees who are charged with responsibility for

 making decisions dealing directly with the party’s prosecution, defense, or

 resolution of federal Flint Water Cases or State Flint Water Cases; provided that

 the requirements of ¶ 14(a) of this Order are satisfied.

              (xi)   Parties who are natural persons, provided that the requirements

 of ¶ 14(a) of this Order are satisfied.

              (xii) Any person who authored or is identified as a former recipient

 of the particular Protected Material; or is or formerly was a custodian of the

 particular Protected Material; or is a current employee of the party or non-party

 who designated the particular Protected Material for protection; or is a witness

 testifying at a deposition, or at trial, or at an evidentiary hearing to whom


                                           21
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-3 filed 09/08/20         PageID.39404     Page 22
                                    of 39



 disclosure is reasonably necessary for proper prosecution or defense of a federal

 Flint Water Case or of a State Flint Water Case and whom counsel who makes the

 disclosure has a reasonable and good faith belief already is aware of the specific

 information contained in the Protected Material.

              (xiii) Any other person to whom the producing party agrees in

 writing or on the record in advance of the disclosure, or whom the Court explicitly

 directs, may have access to the Protected Material.

       (c)    Some parties to State Flint Water Cases may be bound by this Order if

 they are also parties to one or more federal Flint Water Cases. To the extent

 parties to State Flint Water Cases are not bound by this Order, they may have

 access to Protected Material only after executing the written agreement attached

 hereto as Exhibit A. Persons described in ¶ 12(b)(iv), (v), (vi), (vii), (viii), or (ix)

 may have access to Protected Material only by executing the written agreement

 attached hereto as Exhibit A, unless they are already bound by this Order by virtue

 of being employed by, retained by, or an insurer for a party to at least one federal

 Flint Water Case.

       13.    Disclosure of Highly Confidential – Attorneys’ Eyes Only Material.

       (a)    Counsel of record for all parties and for non-parties bound by this

 Order are responsible for taking reasonable measures consistent with this Order to




                                           22
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-3 filed 09/08/20         PageID.39405    Page 23
                                    of 39



 control access to and distribution of Protected Material designated “Highly

 Confidential – Attorneys’ Eyes Only” that they receive.

       (b)    Access to Protected Material designated “Highly Confidential –

 Attorneys’ Eyes Only” shall be limited to:

              (i)     The persons identified in ¶ 12(b)(i)-(iv) and (vi)-(x), subject to

 ¶ 12(c).

              (ii)    In-house attorneys employed in the legal departments of parties,

 but only to the extent such in-house attorneys have a need to know the “Highly

 Confidential – Attorneys’ Eyes Only” material.

              (iii)   Any person who authored or is identified as a former recipient

 of the particular Protected Material; or is or formerly was a custodian of the

 particular Protected Material; or is a current employee of the party or non-party

 who designated the particular Protected Material for protection; or is a witness

 testifying at deposition, or at trial, or at an evidentiary hearing to whom disclosure

 is reasonably necessary for proper prosecution or defense of a federal Flint Water

 Case or of a State Flint Water Case and whom counsel who makes the disclosure

 has a reasonable and good faith belief already is aware of the specific information

 contained in the Protected Material.




                                           23
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-3 filed 09/08/20        PageID.39406    Page 24
                                    of 39



              (iv)   Any other person to whom the producing party agrees in

 writing or on the record in advance of the disclosure, or whom the Court explicitly

 directs, may have access to the Protected Material.

       14.    Notification of Confidentiality Order.

       (a)    Subject to the exceptions in ¶ 14(b), counsel of record for the parties

 shall be responsible for obtaining, before disclosing Protected Material, the written

 agreement to be bound by this Order of the person to whom the disclosure is to be

 made. The written agreement shall be in the form annexed hereto as Exhibit A.

 The originals of all written agreements obtained by counsel of record for a party

 shall be kept by that attorney until final resolution of the federal Flint Water Cases

 and the State Flint Water Cases, whereupon copies shall be provided to counsel of

 record who request them; but the Court may order earlier disclosure of one or more

 such written agreements upon motion of any party supported by a showing of good

 cause for the earlier disclosure.

       (b)    The provisions of ¶ 14(a) do not apply to disclosures made to this

 Court, the Genesee County Circuit Court, the Michigan Court of Claims, clerks

 and other personnel of this Court, the Genesee County Circuit Court, or the

 Michigan Court of Claims, jurors, alternate jurors, persons engaged in recording,

 taking, or transcribing proceedings at depositions, trials, and hearings in a federal

 Flint Water Case or a State Flint Water Case, appellate courts handling appeals


                                          24
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-3 filed 09/08/20         PageID.39407     Page 25
                                    of 39



 from orders or judgments entered in federal Flint Water Cases or State Flint Water

 Cases, clerks and other personnel of such appellate courts, or persons engaged in

 recording, taking, or transcribing proceedings in such appeals. The provisions of ¶

 14(a) do not apply to disclosures to testifying non-party witnesses who are not

 retained experts or consultants except to the extent provided in ¶ 14(c).

       (c)    Before Protected Material is disclosed to a non-party witness (who is

 not a retained expert or consultant) at a deposition, trial, or evidentiary hearing, the

 witness shall be shown a copy of this Order and asked to sign the written

 agreement of which a copy is annexed hereto as Exhibit A. If the witness signs the

 agreement, the original signed agreement shall be marked as an exhibit to his or

 her testimony, a copy of the signed agreement shall be provided to the witness at or

 before the end of the testimony, and the witness shall be bound by this Order. If

 the witness refuses to sign the agreement, his or her testimony shall proceed unless

 the Court orders upon motion of any interested party that it not be taken or that it

 be taken only with respect to matter that is not Protected Material. In the event the

 testimony of a witness who refuses to sign the agreement of which a copy is

 annexed hereto as Exhibit A, no copies of Protected Material that are marked as

 exhibits to the testimony or shown to the witness in connection with his or her

 testimony shall be provided to or shown to the witness outside the courtroom or

 deposition room.


                                           25
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-3 filed 09/08/20      PageID.39408    Page 26
                                    of 39



        15.   Challenges to Designations of Protected Material.

        (a)   A party need not challenge the appropriateness of a “Confidential” or

 “Highly Confidential – Attorneys’ Eyes Only” designation at the time the

 designation is made, and failure to do so does not prevent a later challenge to the

 appropriateness of the designation. Any challenge must be made, however, no

 later than the deadline for completion of fact discovery in the action in which the

 designation was made or sixty (60) days after the designation was made, whichever

 is later.

        (b)   A party who objects to a designation of Protected Material made

 pursuant to this Order shall give written notice of its objections via e-mail to

 counsel of record for all parties and to any non-party who made such designation.

 The notice shall identify the challenged Protected Material by Bates number on an

 item-by-item basis unless the Protected Material cannot reasonably be identified in

 that fashion, except that if a party challenges a mass designation or extensive

 designations of substantially identical types of Protected Material the notice may

 describe with reasonable specificity the items being challenged and identify their

 Bates numbers by range. The notice shall include in concise but meaningful

 language the factual basis on which the challenge to each item is based. The

 interested parties and non-parties bound by this Order thereafter shall confer in a

 good faith attempt to resolve the objections by agreement to the extent they are


                                         26
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-3 filed 09/08/20      PageID.39409     Page 27
                                    of 39



 able to do so. If the objection is not completely resolved within fourteen (14) days

 of transmission of the notice, the party challenging the designation may file with

 the Court, using the “Notice-Other” designation in ECF, a “Notice of Objection to

 Designation of Protected Material” which shall identify all Protected Materials that

 remain in dispute in the same manner as they were identified in the original notice

 and which shall indicate the degree of protection, if any, that each item should

 continue to receive; the designating party or non-party bound by this Order may

 within twelve (12) days thereafter file a memorandum in support of the designation

 it contends is appropriate; and the party challenging the designation may file a

 response within seven (7) days thereafter.         Once a Notice of Objection to

 Designation of Protected Material has been filed, the party or non-party that made

 the designation shall bear the burden of showing good cause for the designation it

 advocates. If no memorandum is filed by the designating party or non-party

 supporting its designation, the Protected Material will be redesignated in the

 manner suggested in the Notice of Objection to Designation of Protected Material.

 If the designating party or non-party agrees to change the designation of any

 challenged Protected Material, that party or non-party shall send written notice of

 the change to counsel of record for all other parties.




                                           27
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-3 filed 09/08/20         PageID.39410     Page 28
                                    of 39



       (c)    All Protected Materials shall continue to be treated according to their

 designation unless and until the Court orders otherwise or the designating party or

 non-party notifies all other parties that it has agreed to change the designation.

       16.    No Waiver of Objections.

       Nothing in this order shall affect the right, if any, of a party or non-party to

 assert any objection to any discovery request or to any questions or proceedings at

 a deposition, trial, or evidentiary hearing; but no party or non-party shall be

 deemed to have waived an objection based on confidentiality to any discovery

 request or deposition question or proceeding if, in that person’s judgment, the

 protection afforded by this Order adequately addresses the person’s confidentiality

 concern. Nothing in this Order shall diminish the right of any party or non-party to

 withhold Protected Material on the basis of any legally cognizable privilege, or

 Fed. R. Div. P. 26(b)(3) or 26(b)(4), or the work product immunity.

       17.    Disposition of Protected Material.

       (a)    Subject to the provisions of ¶ 17(b) and (c), within sixty (60) days

 after final disposition of the last remaining federal Flint Water Case and the last

 remaining State Flint Water Case, including disposition of any appeal and

 subsequent remand, all parties and non-parties bound by this Order shall return to

 counsel of record for the respective producing parties or non-parties all Protected




                                           28
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-3 filed 09/08/20        PageID.39411     Page 29
                                    of 39



 Material and all copies of such Protected Material, including among others all

 copies that were provided to experts and consultants for the returning party.

       (b)    In lieu of returning Protected Material and copies thereof in

 accordance with ¶ 17(a), any party or non-party bound by this Order may destroy

 and certify in writing that it has destroyed such materials.

       (c)    Notwithstanding the provisions of ¶ 17(a), parties to the federal Flint

 Water Cases and the State Flint Water Cases, as well as their counsel of record and

 their insurers, may retain copies of filings that were made in federal Flint Water

 Cases and State Flint Water Cases as well as correspondence and memoranda

 among themselves related to those cases; but any Protected Material contained in

 such documents must continue to be treated in accordance with this Order so long

 as it is neither returned nor destroyed.

       18.    Correction of Designations and Clawback of Protected Material.

       (a)    A party who fails to designate Confidential Material as “Confidential”

 or “Highly Confidential – Attorneys’ Eyes Only” at the time it produces it may

 correct its designation at a later time consistent with this paragraph, except that no

 such correction may be made with respect to items that have already been filed, or

 included in filings, in the public docket in any federal Flint Water Case or State

 Flint Water Case.




                                            29
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-3 filed 09/08/20         PageID.39412    Page 30
                                    of 39



       (b)    Any correction shall be made by means of a written notice of the

 correction or, if made orally, shall be confirmed in writing within three (3) days

 thereafter. The notice of correction shall be sent to counsel of record for all parties

 and shall be accompanied by substitute copies of each item, marked in accordance

 with ¶ 8 of this Order, as to which a new designation of “Confidential” or “Highly

 Confidential – Attorneys’ Eyes Only” is being made. Any party receiving such a

 notice may, within fifteen (15) days after having received the notice, object to the

 late designation by sending written notice of its objection via e-mail to counsel of

 record for all other parties, stating in concise but meaningful fashion the basis for

 the objection.

       (c)    If no timely objection is interposed, all parties shall destroy or return

 to counsel of record for the producing party all previously received copies of the

 newly designated Protected Material, including copies that were supplied to

 experts and consultants retained by that party; except that no party is required to

 destroy or return transcripts or audiovisual recordings of depositions or other

 testimony.

       (d)    If an objection has been interposed in accordance with ¶ 18(b), the

 interested parties thereafter shall confer in a good faith attempt to resolve the

 objections by agreement to the extent they are able to do so. If the objection is not

 completely resolved, the producing party may file within fourteen (14) days of


                                           30
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-3 filed 09/08/20        PageID.39413    Page 31
                                    of 39



 transmission of the written notice of objection a motion seeking to designate the

 items in accordance with its written notice of correction and parties opposing the

 late designation may file memoranda in opposition to the motion within twelve

 (12) days after it is filed. The party proposing the late designation shall bear the

 burden of establishing good cause for its allowance. Once a motion has been filed

 in accordance with this ¶ 18(d), items subject to the motion shall be treated as if

 they were Protected Material bearing the proposed designation until such time as

 the Court has ruled otherwise.

       (e)    The obligation to treat late-designated Protected Material in

 accordance with this Order is prospective only.        Persons who reviewed late-

 designated Protected Material before the late designation became effective in

 accordance with this ¶ 18 shall, after receiving notice of the late designation, abide

 by the provisions of this Order in all future use and disclosures of the Protected

 Material.

       19.    Responsibilities with Respect to Improperly Disclosed Protected
              Material.

       If a party, a party’s counsel of record, or any other person bound by this

 Order discovers that he or she, or someone for whose conduct he or she is

 responsible, has disclosed Protected Material to a person who is not authorized

 under this Order to receive it, the party, counsel, or other person bound by this

 Order shall promptly notify counsel of record for the producing party of the
                                          31
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-3 filed 09/08/20       PageID.39414     Page 32
                                    of 39



 unauthorized disclosure and shall promptly take all reasonable steps to retrieve the

 improperly disclosed Protected Material and to restore to it the protection

 contemplated by this Order. Nothing in this Order is intended to limit the right of

 any party or person to seek additional relief, if appropriate, against persons

 responsible for any improper disclosure.

       20.    Non-Application to Information from Other Sources.

       (a)    Nothing in this Order limits use or disclosure of documents, material,

 or information that are publicly available, except that if Protected Material

 becomes publicly available because of a violation of this Order the party or other

 person bound this Order who is responsible for the violation shall be subject to

 such sanctions for the violation as all interested parties may agree or the Court may

 determine are appropriate in the circumstances.

       (b)    Nothing in this Order limits use or disclosure of Confidential Material

 that a party or other person obtained from a person who is not bound by this Order

 and whom the party or other person obtaining it reasonably believed at the time

 was lawfully in possession of it.

       21.    Compliance Not an Admission.

       Compliance with this Order is not an admission by any party or non-party

 that any particular document, other material, or information is or is not

 confidential, except that a party or non-party who designates a document, other


                                            32
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-3 filed 09/08/20       PageID.39415    Page 33
                                    of 39



 material or information “Confidential” or “Highly Confidential – Attorneys’ Eyes

 Only” by such designation admits it meets the standards for such designation

 described in this Order. Compliance with this Order is not an admission by any

 party or non-party that any particular, document, other material, or information is

 or is not privileged, except that a party or non-party who asserts any privilege with

 respect to a document, other material, or information by such assertion admits that

 it is privileged. Compliance with this Order is not an admission by any party or

 non-party that any particular document, other material, or information is or is not

 discoverable or that any particular document, other material, or information is or is

 not admissible in evidence.

       22.    Non-Parties’ Discovery Requests for Protected Material.

       If any party receives a subpoena, other formal discovery request, or

 investigative demand, except for one issued in a federal Flint Water Case or State

 Flint Water Case, that seeks Protected Material designated as such by someone

 else, the party must promptly inform the issuer of the subpoena, other discovery

 request, or investigative demand about this Order, provide the issuer with a copy of

 this Order, and notify counsel of record for all parties to the federal Flint Water

 Cases of the subpoena, other discovery request, or investigative demand. The

 notice to counsel of record for all parties shall be provided as soon as reasonably

 possible and, in any event, far enough in advance of the date specified in the


                                          33
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-3 filed 09/08/20        PageID.39416    Page 34
                                    of 39



 subpoena, other discovery request, or investigative demand for disclosure of the

 Protected Material to permit other interested parties a reasonable opportunity to file

 such motions and take such other steps as they may deem appropriate to prevent or

 limit disclosure of the Protected Material before the disclosure occurs; and the

 party who received the subpoena, other discovery request, or investigative demand

 shall provide reasonable cooperation to the other interested parties in their efforts

 to prevent or limit such disclosure. Provided, however, that nothing in this Order

 requires any party or other person to violate any legal obligations created by any

 subpoena, other discovery request, or investigative demand.

       23.    Protection of Non-Parties.

       Persons who are not party to any federal Flint Water Case or State Flint

 Water Case may obtain the protection of this Order for Confidential Material they

 provide in response to discovery proceedings in any such Flint Water Case. Such

 persons may obtain the protection of this Order by executing a written agreement

 in the form attached to this Order as Exhibit B and by complying with the

 requirements of this Order for the designation, use, and disclosure of Protected

 Material.

       24.    Persons Bound and Continued Effectiveness.

       This Order binds all parties to federal Flint Water Cases, their counsel of

 record, and other persons to the extent described in the order. It shall remain in


                                           34
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-3 filed 09/08/20         PageID.39417    Page 35
                                    of 39



 effect until modified or terminated by further Court order. Nothing in this Order is

 to the prejudice of the right of any party or other person to move this Court for

 relief from any of its provisions, or to modify it (including without limitation to

 modify it to provide greater, lesser, or different protection for particular

 Confidential Material or to prevent disclosures to particular people), and nothing is

 to the prejudice of the right of any party or other person to move for additional

 protective orders. The provisions of this Order remain effective after final

 disposition of the federal Flint Water Cases and the State Flint Water Cases. This

 Court retains jurisdiction after final disposition of the federal Flint Water Cases for

 the purpose of enforcing this Order.

       25.    Application to New Plaintiffs and Defendants.

       (a)    When counsel of record for a plaintiff in an existing federal Flint

 Water Case commences suit on behalf of a new plaintiff in a federal Flint Water

 Case, the new plaintiff shall file at the same time as the complaint a notice either

 that the new plaintiff agrees to be bound by this Confidentiality Order (or by such

 amended Confidentiality Order as may be effective on the date the plaintiff’s

 complaint is filed) or that the new plaintiff does not agree to be so bound. A copy

 of the notice shall be served along with the summons and complaint. Any plaintiff

 who files such a notice agreeing to be bound shall from that date forward be bound

 by and have the benefits of this Order.


                                           35
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-3 filed 09/08/20         PageID.39418     Page 36
                                    of 39



       (b)    If a plaintiff who is not represented by counsel of record for an

 existing plaintiff in a federal Flint Water Case files an action in this Court arising

 out of alleged contamination of the City of Flint municipal water supply, that

 plaintiff and that plaintiff’s counsel shall be bound by this Order unless, within

 fourteen (14) calendar days after filing the complaint or such longer time as the

 Court may allow, that plaintiff moves for relief from the order. Neither that

 plaintiff nor its counsel shall be entitled to receive any Protected Material until that

 plaintiff has either obtained relief from this Order by the Court or has filed its

 assent to be bound by this Order (or by such amended Confidentiality Order as

 may be effective on the date the plaintiff files its assent).

       (c)    Subject to ¶ 25(d), any person who is not already a party to a federal

 Flint Water Case but who in the future becomes a defendant may file at the time of

 its first appearance a notice either agreeing to be bound by this Order or not

 agreeing to be bound by it. Any defendant who files such a notice agreeing to be

 bound shall from that date forward be bound by and have the benefits of this

 Order. Any new defendant who does not agree to be bound by this Order, and that

 defendant’s counsel, shall be bound by this Order unless, within fourteen (14)

 calendar days after first appearing or such longer time as the Court may allow, that

 defendant moves for relief from the order. Neither that defendant nor its counsel

 shall be entitled to receive any Protected Material until that defendant has either


                                            36
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-3 filed 09/08/20       PageID.39419    Page 37
                                    of 39



 obtained relief from this Order by the Court or has filed its assent to be bound by

 this Order (or by such amended Confidentiality Order as may be effective on the

 date the defendant files its assent).

       (d)    No filing required by ¶ 25(c) shall constitute a waiver of any

 defendant’s defense based on lack of personal jurisdiction, lack of subject matter

 jurisdiction, or immunity.

       26.    Non-Waiver.

       Nothing in this Order shall be construed as a determination by the Court, or

 as an admission by any party or non-party, that any parent or affiliate of a party is

 subject to personal jurisdiction in the Eastern District of Michigan or that it is

 subject to service of process or to discovery pursuant to the Federal Rules of Civil

 Procedure. Assent to or compliance with this Order does not constitute a waiver

 any defense, of any immunity, or of any claim.

       IT IS SO ORDERED.

 Dated: December 19, 2017                      s/Judith E. Levy
       Ann Arbor, Michigan                     JUDITH E. LEVY
                                               United States District Judge




                                          37
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-3 filed 09/08/20       PageID.39420    Page 38
                                    of 39



                                     EXHIBIT A

 On behalf of _______________________________________ [NAME OF
 ORGANIZATION], I, ______________________________ [NAME OF
 INDIVIDUAL] certify (i) that I understand that documents, other materials, and
 information containing Confidential or Highly Confidential matter is being
 provided or otherwise disclosed to me pursuant to the terms and restrictions of the
 Confidentiality Order entered in In re Flint Water Cases, Civil Action No. 16-cv-
 10444-JEL-MKM, pending in the United States District Court for the Eastern
 District of Michigan; (ii) that I have received and reviewed a copy of that
 Confidentiality Order; (iii) that I agree to be bound by the restrictions in that
 Confidentiality Order on the use and disclosure that may be made of Protected
 Material to which the order applies and by the provisions in that order regarding
 the return of Protected Material to which the order applies; and (iv) that I agree to
 be subject to the jurisdiction of the United States District Court for the Eastern
 District of Michigan for the limited purpose of enforcing that Confidentiality Order
 and the agreements in this Exhibit A. I understand that a violation of the
 Confidentiality Order may be punishable as a contempt of court.

 Dated:       _______________________

                                   Signature: ______________________________

                              Printed Name: ______________________________

                                    Address:   ______________________________

                                               ______________________________

                                  Telephone: ______________________________

                                      E-Mail: ______________________________




                                          38
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-3 filed 09/08/20         PageID.39421     Page 39
                                    of 39



                                      EXHIBIT B


 On behalf of          _______________________________________ [NAME OF
 ORGANIZATION], I, ______________________________ [NAME OF
 INDIVIDUAL] certify (i) that certain documents, other materials, and information
 containing Confidential or Highly Confidential matter is being provided or
 otherwise disclosed by me or by the organization I represent in response to a
 subpoena or other discovery requests by a party to In re Flint Water Cases, Civil
 Action No. 16-cv-10444-JEL-MKM, pending in the United States District Court
 for the Eastern District of Michigan; (ii) that I have received and reviewed a copy
 of the Confidentiality Order that has been entered in that litigation; (iii) that I wish
 to obtain the protection of that order for confidential material I or my organization
 are disclosing; (iv) that in return for obtaining such protection I agree on my own
 behalf and on behalf of the above-named organization to be bound by the
 provisions of that Confidentiality Order insofar as they apply to non-parties to the
 litigation; and (v) that I agree to be subject to the jurisdiction of the United States
 District Court for the Eastern District of Michigan for the limited purpose of
 enforcing that Confidentiality Order and the agreements in this Exhibit B. I
 understand that a violation of the Confidentiality Order may be punishable as a
 contempt of court.

 Dated:       _______________________

                                    Signature: ______________________________

                                Printed Name: ______________________________

                                      Address: ______________________________

                                                 ______________________________

                                   Telephone: ______________________________

                                       E-Mail: ______________________________




                                           39
